

117 HR 5409 IH: To require the Secretary of Agriculture to convey the Pleasant Valley Ranger District Administrative Site to Gila County, Arizona.
U.S. House of Representatives
2021-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5409IN THE HOUSE OF REPRESENTATIVESSeptember 29, 2021Mr. Gosar introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo require the Secretary of Agriculture to convey the Pleasant Valley Ranger District Administrative Site to Gila County, Arizona.1.Conveyance of Pleasant Valley Ranger District Administrative Site to Gila County, Arizona(a)DefinitionsIn this section:(1)CountyThe term County means Gila County, Arizona.(2)MapThe term map means the map entitled Pleasant Valley Admin Site Proposal and dated September 24, 2021.(3)SecretaryThe term Secretary means the Secretary of Agriculture, acting through the Chief of the Forest Service.(b)Conveyance requiredSubject to this section, if the County submits to the Secretary a written request for conveyance of the property described in subsection (c) not later than 180 days after the date of enactment of this Act, the Secretary shall convey to the County all right, title, and interest of the United States in and to the property described in subsection (c).(c)Property described(1)In generalThe property referred to in subsection (b) is the parcel of real property, including all land and improvements, generally depicted as Gila County Area on the map, consisting of approximately 232.9 acres of National Forest System land located in the Tonto National Forest in Arizona.(2)Map(A)Minor errorsThe Secretary may correct minor errors in the map.(B)AvailabilityA copy of the map shall be on file and available for public inspection in the appropriate offices of the Forest Service.(3)SurveyThe exact acreage and legal description of the National Forest System land to be conveyed under subsection (b) shall be determined by a survey satisfactory to the Secretary. (d)Terms and conditionsThe conveyance under subsection (b) shall be—(1)subject to valid existing rights;(2)made without consideration;(3)made by quitclaim deed; and(4)subject to any other terms and conditions as the Secretary considers appropriate to protect the interests of the United States. (e)Costs of conveyanceAs a condition of the conveyance under subsection (b), the County shall pay all costs associated with the conveyance, including the cost of—(1)a survey, if necessary, under subsection (c)(3); and(2)any environmental analysis and resource surveys required by Federal law.(f)Environmental conditionsNot­with­stand­ing section 120(h)(3)(A) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9620(h)(3)(A)), the Secretary shall not be required to provide any covenant or warranty for the land and improvements conveyed to the County under subsection (c).